DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Reasons for Allowance
Claims 1-3, 5-11, 14-15 and 34-45 are allowed.
Instant application was allowed on 04/29/2022 with allowable subject matter (ASM) stated therein, and is now allowed again over the references in the post-allowance (PA) IDS the applicant filed on 06/30/2022 because said references also failed to teach aforesaid ASM.
US2021/0314218 discloses a method for beam failure detection performed by a user terminal. The method contains two scenarios, when a base station transmits a reference signal and when the base station does not transmit the reference signal, and evaluates whether the reference signal satisfies a threshold when the base station transmits the reference signal.
US2013/0258885 discloses a method for a contention based feedback channel based on results of a particular event via a beam among N number of downlink beams.
WO2016/018121 discloses a method for reporting beam states. The method measures beam state information at multiple times, averages the measurements and reports.
WO2020/061955 is a PCT application of US2022/0039077 which is not qualified as a 102 prior art reference because of the same applicant.
WO2020/032685 is a PCT application of US2021/0314218 that was discussed above.
CN104205911 is a Chinese patent application of US2013/0258885 that was discussed above.
3GPP TSG RAN WG1 Meeting #96bis (R1-1904014) discloses a multi-beam operation and its enhancements in downlink transmit beam selection, uplink transmit beam selection, beam failure recovery for SCell, and measurement and reporting of SINR.
3GPP TSG RAN Meeting #82 (RP-182863) discloses enhancements of overhead reduction based on CSI feedback, multi-TRP transmission including improved reliability and robustness with backhaul, and multi-beam operation regarding uplink and downlink transmit beam selection. 
3GPP TSG RAN WG2 Meeting #109 (R2-2001897) discloses a MAC protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411